(Por la corte, a propuesta del
Juez Asociado Señor Texidor..)
Por cuanto el peticionario solicita de este tribunal se le admita al ejercicio de la profesión de abogado, alegando te-ner su diploma de la Universidad de Puerto Eico y ¡haber practicado en bufete de acreditados abogados admitidos en Puerto Rico, por más de cinco años; e invoca en favor de su petición la Ley 78, año 1928, de Puerto Rico.
Por cuanto examinado el expediente personal del peti-cionario, aparece que él fué admitido a examen de reválida, siendo aprobado en 18 de noviembre de 1918, pero por razón *1029de una oposición formulada por la Comisión de Reputación, por aparecer del expediente y la investigación que el peticio-nario liabía sido convicto de delito grave, aunque indultado, y apareciendo además la existencia de otra acusación por delito grave, este tribunal en 15 de noviembre de 1921 de-claró no haber lugar a la admisión del peticionario, quien solicitó reconsideración, que fué denegada.
PoR cuaNto el mismo peticionario Justo A. Casablanca acudió de nuevo ante este tribunal, pidiendo se le tomara juramento, petición que fué denegada, como lo fué la que en 26 de junio de 1923 hizo para que se le admitiera como abo-gado, y la de diciembre del mismo año, y otra posterior pre-sentada por varios abogados; y la de 8 de junio de 1927, y finalmente la de 31 de enero de 1929, en la que, entre otras cosas, se .invoca la misma ley de 1928 que ahora se cita.
Por cuanto la Ley No. 78 del año 1928, no es aplicable a este caso, porque su objeto es la admisión de abogados que se encuentren en ciertas condiciones, sin el requisito de pre-vio examen, y en este caso el examen no ha sido el obstáculo para la admisión, ya que el peticionario lo sufrió; siendo otra la causa de la negativa, como aparece claramente del expediente.
Por tanto, no ha lugar a admitir al peticionario al ejer-cicio de la profesión de abogado.